Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  October 22, 2010                                                                        Marilyn Kelly,
                                                                                              Chief Justice

  141179                                                                           Michael F. Cavanagh
                                                                                     Maura D. Corrigan
                                                                                    Robert P. Young, Jr.
                                                                                    Stephen J. Markman
                                                                                    Diane M. Hathaway
  VALERIE ANDERSON,                                                                Alton Thomas Davis,
           Plaintiff-Appellant,                                                                    Justices


  v                                                      SC: 141179
                                                         COA: 295960
                                                         Cheboygan CC: 08-007855-NF
  HARLEYSVILLE INSURANCE COMPANY,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 3, 2010 order of
  the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we VACATE the December 22, 2009 opinion and order of the
  Cheboygan Circuit Court and we REMAND this case to that court for reconsideration in
  light of Univ of Mich Regents v Titan Ins Co, 487 Mich ___ (Docket No. 136905, decided
  7/31/10), overruling Cameron v Auto Club Ins Ass’n, 476 Mich 55 (2006).

        We do not retain jurisdiction.

        CORRIGAN, J. (concurring).

         I concur in this Court’s decision to remand this case in light of Univ of Mich
  Regents v Titan Ins Co, 487 Mich ___ (2010). However, I write separately to note that I
  continue to adhere to the positions stated in Justice MARKMAN’s dissenting opinion in
  that case, which I joined, as well as my statement dissenting from this Court’s decision to
  deny rehearing in that case. See Univ of Mich Regents, 487 Mich at ___ (2010)
  (MARKMAN, J., dissenting); Univ of Mich Regents v Titan Ins Co, ___ Mich ___
  (10/15/10) (denying rehearing) (CORRIGAN, J., dissenting).

         YOUNG, J. (concurring).

        I concur in this Court’s decision to remand this case in light of Univ of Mich
  Regents v Titan Ins Co, 487 Mich ___ (2010). However, I write separately to note that I
                                                                                                               2

continue to adhere to the positions stated in Justice MARKMAN’s dissenting opinion in
that case, which I joined, as well as my statement dissenting from this Court’s decision to
deny rehearing in that case. See Univ of Mich Regents, 487 Mich at ___ (2010)
(MARKMAN, J., dissenting); Univ of Mich Regents v Titan Ins Co, ___ Mich ___
(10/15/10) (denying rehearing) (YOUNG, J., dissenting). In particular, I note that the
uncorrected confusion created by the majority opinion’s use of “incompetent” where the
statute plainly uses “insane” may prove especially troubling in cases such as this.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 22, 2010                    _________________________________________
       p1019                                                                 Clerk